COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §
 IN RE: REEVES COUNTY, TEXAS
 AND ARNULFO GOMEZ,                            §              No. 08-09-00227-CV
 INDIVIDUALLY AND AS SHERIFF OF
 REEVES COUNTY,                                §         AN ORIGINAL PROCEEDING

             Relators.                         §                IN MANDAMUS

                                               §

                                               §

                               MEMORANDUM OPINION
                         ON PETITION FOR WRIT OF MANDAMUS

       Relators, Reeves County, Texas and Arnulfo Gomez, Individually and as Sheriff of Reeves

County, ask this Court to issue a writ of mandamus against the Honorable Bob Parks, Judge of the

143rd District Court of Reeves County, Texas to compel him to rule on a motion to dismiss and

compel arbitration filed by the Real Party in Interest, Lexington Insurance Company.         We

conditionally grant mandamus relief.

                                   FACTUAL SUMMARY

       On May 22, 2007, Relators filed suit seeking a declaration that their insurance carriers,

Lexington Insurance Company and Houston Casualty Company, owe them indemnity and a defense

for a lawsuit filed against Relators by Pascual and Cheryl Olibas. Lexington Insurance Company

filed a motion to dismiss and compel arbitration pursuant to the Federal Arbitration Act on

September 11, 2007. Lexington filed a supplemental motion to dismiss and compel arbitration on

September 19, 2007. Relators filed a response urging several grounds for denial of the motion to

compel arbitration. The trial court held a hearing on Lexington’s motion on October 26, 2007, but

did not make a ruling on the arbitration issue. In 2008 and 2009, Relators made three written
requests for the trial court to rule on Lexington’s motion to compel arbitration, but the trial court still

did not make a ruling. In letters written on April 16 and June 17, 2008, counsel for Relators stressed

that they were set for trial later in the year in the lawsuit styled Olibas v. Reeves County, Texas and

Sheriff Gomez. And in a letter written on January 12, 2009, counsel for Relators again reminded the

trial court of the pending motion to dismiss and compel arbitration. Finally, on May 26, 2009,

Relators filed a written motion for the trial court to rule on Lexington’s motion to dismiss and

compel arbitration. In that motion, Relators asserted that the Olibas suit had caused them to incur

significant legal defense expenses and they could not pursue their claims for a defense and coverage

under the Lexington insurance policy or attempt to recoup funds expended by Reeves County for

defense and settlement of the Olibas suit until the trial court ruled on the arbitration motion. When

the trial court failed to rule on the pending motions, Relators filed a mandamus petition on August

5, 2009 and we requested that the Real Parties in Interest file a response.1 In its response, Lexington

states it does not oppose Relators’ request for mandamus relief and it agrees that In re The Shredder

Company, L.L.C., 225 S.W.3d 676 (Tex.App.–El Paso 2006, orig. proceeding) controls the

disposition of this case.

                                             REFUSAL TO RULE

        Relators contend that the trial court has clearly abused its discretion by refusing to rule on

Lexington’s motion to compel arbitration. Although the motion to compel arbitration was filed by

Lexington, Relators assert that the court’s failure to rule on the motion places them in an untenable

position of waiting “an indeterminate time for a ruling . . . thereby delaying their opportunity to

recoup expenses from the Olibas Suit, or, they must push forward with the underlying suit thereby

expending effort and resources that may well be for naught should the trial court eventually rule to

        1
            Houston Casualty has notified the Court that it will not be filing a response to the mandamus petition.
compel arbitration.” Further, Relators argue that if the trial court does not rule promptly on

Lexington’s motion to compel arbitration, they lose the benefit the Legislature intended by directing

trial courts to determine arbitration issues summarily.

       Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding). Moreover, there must be no other adequate remedy at law.

Id. A trial court commits a clear abuse of discretion when it refuses to rule on a pending motion

within a reasonable amount of time. In re Shredder, 225 S.W.3d at 679. What is considered a

reasonable amount of time is dependent upon the circumstances of each case. Id.

       To establish that the trial court abused its discretion by failing to rule, the relator must show

that the trial court: (1) had a legal duty to perform a nondiscretionary act; (2) was asked to perform

the act; and (3) failed or refused to do so. Id.; In re Sepeda, 143 S.W.3d 871, 872 (Tex.App.–El Paso

2004, orig. proceeding); see also Newton v. Calhoun, 203 S.W.3d 382, 386 (Tex.App.–El Paso 2006,

no pet.) (citing Stoner v. Massey, 586 S.W.2d 843, 846 (Tex. 1979)). When a motion is properly

filed and pending before a trial court, the act of giving consideration to and ruling upon that motion

is a ministerial act, and mandamus may issue to compel the trial court to act. In re Shredder, 225
S.W.3d at 679; Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex.App.–San Antonio 1997,

orig. proceeding).

       The main benefits of arbitration lie in expedited and less expensive disposition of a dispute.

In re Shredder, 225 S.W.3d at 679 (citing Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 269

(Tex. 1992) (orig. proceeding)). Further, the Legislature has mandated that courts “summarily”

determine whether an agreement to arbitrate is enforceable. TEX .CIV .PRAC. & REM .CODE ANN . §

171.021(b) (Vernon 2005); In re Shredder, 225 S.W.3d at 679. Absent controverting evidence of

the material facts necessary to determine the issue, a trial court may summarily decide whether to
compel arbitration on the basis of affidavits, pleadings, discovery, and stipulations. In re Shredder,
225 S.W.3d at 679 (citing Jack B. Anglin Co., Inc., 842 S.W.2d at 269).

        The record before us reflects that a period of nineteen months has elapsed since the hearing

and the time when Relators filed their motion to compel a ruling. During this period Relators have

made several requests for a ruling on Lexington’s motion to compel arbitration and have informed

the trial court that the failure to rule has effectively prevented Relators from proceeding with their

declaratory judgment suit, but the court still has not ruled. Under these circumstances, we find that

the trial court has abused its discretion in refusing to rule on Lexington’s motion to compel

arbitration despite repeated requests to do so. See In re Shredder, 225 S.W.3d at 680. Further, we

find that Relators do not have an adequate remedy by appeal.

        As Lexington correctly notes in its response, we have jurisdiction to direct the trial court to

exercise its discretion in some manner, but under no circumstances may we tell the trial court what

its decision should be. Id.; In re Martinez Ramirez, 994 S.W.2d 682, 684 (Tex.App.–San Antonio

1998, orig. proceeding). We therefore express no opinion on the merits of Lexington’s motion to

compel arbitration. Because the mandamus record establishes that the trial court has abused its

discretion by failing to rule on Lexington’s motion to compel arbitration and Relators do not have

an adequate remedy by appeal, we conditionally grant the writ of mandamus. The writ will issue

only if the trial court fails to rule on the motion to compel arbitration.



                                                GUADALUPE RIVERA, Justice

August 26, 2009

Before Chew, C.J., McClure, and Rivera, JJ.